Citation Nr: 0827478	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971 and from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT

1The veteran has not been not shown to have engaged in combat 
with the enemy or to have been a prisoner of war (POW) during 
his period of service.

2.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressors occurred.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in May 2004.  The letter 
addressed all the required notice elements, and was sent 
prior to the initial unfavorable decision by VA.  
Supplemental notice compliant with the requirements of 
Dingess, addressing the relevant rating criteria and 
effective date provisions, was mailed to the veteran in April 
2007.  Therefore, the Board finds that VA has fulfilled its 
statutory duty to notify the veteran.  Recognition is given 
to the fact that the April 2007 notice of Dingess was sent to 
the veteran subsequent to the October 2004 decision.  
However, as the claim for service connection is denied, the 
issue of assigning a rating and effective date are moot.  It 
therefore follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records and VA treatment 
records.  VA has also obtained the veteran's service 
personnel records.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the Board notes that VA has repeatedly 
attempted to assist the veteran with the identification and 
collection of information necessary to verify the veteran's 
alleged stressors.  In the May 2004 notice letter noted 
above, the RO specifically identified types of evidence that 
could prove the elements of the veteran's claim for PTSD.  
The May 2004 notice letter also included a PTSD questionnaire 
which the veteran was instructed to fill out and return.  The 
veteran submitted the completed PTSD questionnaire in July 
2004, which is discussed in greater detail below.  An initial 
review of the available evidence was conducted by the RO in 
September 2004, at which time the RO concluded that the 
veteran had not presented a stressor that was capable of 
corroboration.  In this regard, the Board's attention is 
drawn to M21-1MR, Part IV.ii.1.D.14.d, which provides that VA 
is not obligated to verify stressors that are too vague, and 
that the claimant must provide, at a minimum, a stressor that 
can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit 
of assignment.  See also M21-1MR, Part IV.ii.1.D.15.a (when 
corroboration/verification is not feasible, then a referral 
to the JSRRC is not warranted).

Following receipt of additional argument, the RO sent the 
veteran a letter in March 2006 requesting additional 
information about the veteran's alleged stressors including 
dates, places, units, descriptions and full names of other 
individuals involved.  The veteran did not reply to the March 
2006 letter.  Nevertheless, in June 2006, the RO made an 
informal attempt to verify the veteran's stressor alleging a 
firefight around Qua City utilizing internet resources, but 
was unsuccessful.  In June 2006, the RO also sent the veteran 
a letter detailing the steps the RO had taken to verify the 
alleged stressors, and again requested that if the veteran 
had any additional information, he submit it to the RO.  The 
veteran did not respond to the June 2006 letter.  

Given VA's numerous unsuccessful attempts to illicit 
information from the veteran that would allow verification of 
the veteran's alleged stressors, the Board find that any 
additional attempts to assist the veteran in the development 
of his claim would be futile.  Indeed, while VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Board acknowledges that the veteran has not had a VA 
examination for his claim for PTSD.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the aforementioned claim because there is no evidence of the 
in-service stressors that the veteran identified besides the 
veteran's own statements.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Accordingly, it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim for PTSD in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas, 18 Vet. App. at 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not 
in conflict with § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the veteran's service records list his duty 
assignment as a wireman. There is no indication that he was 
assigned to or participated in combat duties.  Nor do his 
available service records show that he received any awards or 
decorations indicative of combat service, such as a Bronze 
Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran was awarded the National Defense 
of Service Medal, the Vietnam Service Medal with one star, a 
Presidential Unit Commendation, and a Meritorious Unit 
Commendation.  However, these awards are not indicative of 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.  Furthermore, 
the records do not show, and the veteran does not contend 
that he was ever held as a POW by the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor that he 
was a POW, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran has reported 
several in-service stressors; however, these alleged 
stressors have not been verified.  In this regard, the Board 
notes that in a July 2004 PTSD questionnaire the veteran 
identified three stressors.  Additional details and an 
additional stressor were alleged by the veteran in November 
2005.  An additional stressor was also identified by the 
veteran in December 2005.  The veteran claims that in July 
1970, near Freedom PX road on the way to Don Son, the veteran 
shot and killed a Vietnamese woman who had thrown a satchel 
charge into the lead jeep of a convoy causing the jeep to 
blow up and killing its occupants.  The veteran further 
claims that in August 1970, during a firefight around Qua 
City, the veteran killed several Vietnamese soldiers.  The 
veteran further states that in August 1970, while guarding a 
mail delivery vehicle with a flat tire, the veteran shot and 
killed a Vietnamese civilian who was attempting to steal a 
bag of mail from the back of the truck.  The veteran also 
contents that as a wireman assigned to several different 
units, starting from Camp Baxter just south of DaNang to 
Chulai, into the pineapple forest and Square Lake, the 
veteran was with units that patrolled Marble Mountain, Monkey 
Mountain, and an area called Arizona west of DaNang that 
included an abandoned French minefield and booby traps, the 
veteran witnessed several patrol members killed by booby 
traps or by enemy ambushes.  Finally, the veteran states that 
on several occasions while acting as a wireman, his radio was 
shot up and he never knew if he would return to his unit.  

In March 2006, the RO sent the veteran a  letter requesting 
additional information about the veteran's alleged stressors 
including dates, places, units, descriptions and full names 
of other individuals involved.  The veteran did not reply to 
the March 2006 letter.  In June 2006, the RO made an informal 
attempt to verify the veteran's stressor alleging a firefight 
around Qua City utilizing internet resources, but was 
unsuccessful.  In June 2006, the RO also sent the veteran a 
letter detailing the steps the RO had taken to verify the 
alleged stressors, and again requested that if the veteran 
had any additional information, he submit it to the RO.  The 
veteran did not respond to the June 2006 letter.        

As discussed above, VA has made several attempts to cull 
together the needed information to verify the veteran's 
purported stressors.  The veteran's allegations are nothing 
more than general assertions, however.  In a September 2004 
rating deferral memo, the RO notes that the veteran never 
provides a complete unit designation.  The RO further states 
that neither Don Son nor Qua City could be identified as 
towns in Vietnam.  Furthermore, the RO notes, the two 
incidents that involve the deaths of unnamed civilians cannot 
be verified by a DOD or CURR databases.  It bears noting 
again that VA development guidelines provide that VA is not 
obligated to verify stressors that are too vague, that the 
claimant must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within 2 months, and the unit of assignment, 
and that, when corroboration/verification is not feasible, 
referral to the JSRRC is not warranted.  See M21-1MR, Part 
IV.ii.1.D.14.d and M21-1MR, Part IV.ii.1.D.15.a.  Thus, after 
additional time had passed for development, the RO concluded 
in a June 2006 memorandum to the file, that the information 
provided by the veteran was insufficient to allow 
verification of the alleged stressors, and that further 
attempts to obtain the necessary information would be futile.  
The Board concurs.

As the veteran has failed to provide the specific information 
necessary to verify the alleged stressors, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim, the Board must conclude 
that the veteran has not presented a stressor that is capable 
of corroboration at this time.  Furthermore, the veteran's 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  
Though the veteran asserts that his current problems were 
caused by his experiences in the military, the veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis; and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that none of the 
veteran's claimed in-service stressors have been verified.  
Because there is no verified in-service stressor, the claim 
for service connection for PTSD must be denied.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


